USCA11 Case: 21-11591    Document: 30-1      Date Filed: 12/13/2022   Page: 1 of 38




                                                              [PUBLISH]
                                    In the
                 United States Court of Appeals
                         For the Eleventh Circuit

                           ____________________

                                 No. 21-11591
                           ____________________

        BRANDY BAIN JENNINGS,
                                                    Petitioner-Appellant,
        versus
        SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,


                                                   Respondent-Appellee.


                           ____________________

                  Appeal from the United States District Court
                       for the Middle District of Florida
                   D.C. Docket No. 2:13-cv-00751-SPC-MRM
                           ____________________
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 2 of 38




        2                         Opinion of the Court                       21-11591

        Before JORDAN, BRANCH, and BRASHER, Circuit Judges.
        BRANCH, Circuit Judge:
                Brandy Bain Jennings is a Florida prisoner serving three
        death sentences for the 1995 murders of Dorothy Siddle, Vicki
        Smith, and Jason Wiggins during a robbery at the Cracker Barrel
        where Jennings formerly worked. 1 After pursuing a direct appeal
        and postconviction relief in the Florida state courts, Jennings filed
        a federal habeas petition under 28 U.S.C. § 2254, alleging, in
        relevant part, that his counsel rendered constitutionally ineffective
        assistance during the penalty phase. After the district court denied
        Jennings’s § 2254 petition on the merits, we granted a certificate of
        appealability (“COA”) on one issue: “Whether the district court
        erred in denying Jennings’s claim that his trial counsel rendered
        ineffective assistance in the penalty phase of his capital trial by
        failing to conduct further investigation into Jennings’s childhood
        and background.”
               After review and with the benefit of oral argument, we
        conclude that the Florida Supreme Court’s decision that Jennings
        failed to establish prejudice was not contrary to, or an
        unreasonable application of, clearly established federal law, and we
        affirm on that ground.




        1 Jennings is also serving 15 years’ imprisonment for the robbery.
USCA11 Case: 21-11591         Document: 30-1        Date Filed: 12/13/2022        Page: 3 of 38




        21-11591                  Opinion of the Court                               3

                                      I.      Background
                                   A. Guilt Phase of the Trial
                In 1995, a Florida grand jury indicted Jennings and
        codefendant Jason Graves with three counts of premeditated
        murder and one count of robbery. 2 Public Defenders Tom Osteen
        and Adam Sapenoff were appointed to represent Jennings. The
        trial took place in October 1996. The Florida Supreme Court
        summarized the facts of this case as follows:
               Dorothy Siddle, Vicki Smith, and Jason Wiggins, all
               of whom worked at the Cracker Barrel Restaurant in
               Naples, were killed during an early morning robbery
               of the restaurant on November 15, 1995. Upon
               arriving on the scene, police found the bodies of all
               three victims lying in pools of blood on the freezer
               floor with their throats slashed. Victim Siddle’s hands
               were bound behind her back with electrical tape;
               Smith and Wiggins both had electrical tape around
               their respective left wrists, but the tape appeared to
               have come loose from their right wrists.

               Police also found bloody shoe prints leading from the
               freezer, through the kitchen, and into the office,


        2 Graves was 18 years’ old at the time of the crimes, and the State agreed to
        waive the death penalty in Graves’s case in exchange for his waiver of a motion
        for a continuance to allow him more time to prepare for a capital trial. Graves
        was convicted on all charges in a separate proceeding and sentenced to the
        only available sentence—life imprisonment.
USCA11 Case: 21-11591    Document: 30-1      Date Filed: 12/13/2022      Page: 4 of 38




        4                     Opinion of the Court                 21-11591

             blood spots in and around the kitchen sink, and an
             opened office safe surrounded by plastic containers
             and cash. Outside, leading away from the back of the
             restaurant, police found scattered bills and coins, shoe
             tracks, a Buck knife, a Buck knife case, a pair of blood-
             stained gloves, and a Daisy air pistol.

             Jennings (age twenty-six) and Jason Graves (age
             eighteen), both of whom had previously worked at
             the Cracker Barrel and knew the victims, were
             apprehended and jailed approximately three weeks
             later in Las Vegas, Nevada, where Jennings ultimately
             made lengthy statements to Florida law enforcement
             personnel. In a taped interview, Jennings blamed the
             murders on Graves, but admitted his (Jennings’)
             involvement in planning and, after several aborted
             attempts, actually perpetrating the robbery with
             Graves. Jennings acknowledged wearing gloves
             during the robbery and using his Buck knife in taping
             the victims’ hands, but claimed that, after doing so,
             he must have set the Buck knife down somewhere
             and did not remember seeing it again. Jennings
             further stated that he saw the dead bodies in the
             freezer and that his foot slipped in some blood, but
             that he did not remember falling, getting blood on his
             clothes or hands, or washing his hands in the kitchen
             sink. Jennings also stated that the Daisy air pistol
             belonged to Graves, and directed police to a canal
             where he and Graves had thrown other evidence of
             the crime.
USCA11 Case: 21-11591     Document: 30-1     Date Filed: 12/13/2022     Page: 5 of 38




        21-11591              Opinion of the Court                        5

              In an untaped interview the next day, during which
              he was confronted with inconsistencies in his story
              and the evidence against him, Jennings stated, “I think
              I could have been the killer. In my mind I think I
              could have killed them, but in my heart I don’t think
              I could have.”

              At trial, the taped interview was played for the jury,
              and one of the officers testified regarding Jennings’
              untaped statements made the next day. The items
              ultimately recovered from the canal were also
              entered into evidence.

              The medical examiner, who performed autopsies on
              the victims, testified that they died from “sharp force
              injuries” to the neck caused by “a sharp-bladed
              instrument with a very strong blade,” like the Buck
              knife found at the crime scene. A forensic serologist
              testified that traces of blood were found on the Buck
              knife, the Buck knife case, the area around the sink,
              and one of the gloves recovered from the crime
              scene, but in an amount insufficient for further
              analysis.     An impressions expert testified that
              Jennings’ tennis shoes recovered from the canal
              matched the bloody shoe prints inside the restaurant
              as well as some of the shoe prints from the outside
              tracks leading away from the restaurant.

              ...

              The State also presented testimony concerning
              previous statements made by Jennings regarding his
USCA11 Case: 21-11591         Document: 30-1        Date Filed: 12/13/2022         Page: 6 of 38




        6                          Opinion of the Court                      21-11591

               dislike of victim Siddle. Specifically, Bob Evans, one
               of the managers at Cracker Barrel, testified that
               Jennings perceived Siddle to be holding him back at
               work and that, just after Jennings quit, he said about
               Siddle, “I hate her. I even hate the sound of her
               voice.” Donna Howell, who also worked at Cracker
               Barrel, similarly testified that she was aware of
               Jennings’ animosity and dislike of Siddle, and that
               Jennings had once said about Siddle, “I can’t stand the
               bitch. I can’t stand the sound of her voice.”
               The jury found Jennings guilty as charged.
        Jennings v. State, 718 So. 2d 144, 145–47 (Fla. 1998) (footnotes
        omitted).
                                      B. The Penalty Phase
              Following the jury’s guilty verdict, Jennings’s penalty phase
        proceeded the very next day. The trial court instructed the jury
        that its sentencing determination was an advisory
        recommendation and that “[t]he final decision as to what
        punishment shall be imposed rests solely with the judge.” 3 The

        3 At the time of Jennings’s trial, the jury’s sentencing determination was
        advisory and required only a majority vote, but the trial court was required to
        place “great weight” upon the recommendation of the jury. See Fla. Stat.
        § 921.141(2) (1996); Tedder v. State, 322 So. 2d 908, 910 (Fla. 1975) (holding
        that jury recommendation “should be given great weight”), abrogated by
        Hurst v. Florida, 577 U.S. 92 (2016). A vote of six or more jurors was necessary
        for a recommendation of life imprisonment. State v. Steele, 921 So. 2d 538,
        545 (Fla. 2005), abrogated by Hurst, 577 U.S. at 92; see also Reynolds v. State,
        251 So. 3d 811, 827 (Fla. 2018) (explaining that under Florida’s former capital
USCA11 Case: 21-11591         Document: 30-1        Date Filed: 12/13/2022        Page: 7 of 38




        21-11591                  Opinion of the Court                               7

        trial court further instructed that under Florida law, it was
        “required to give great weight and deference” to the jury’s
        recommendation.
               Jennings called six witnesses during the penalty phase—
        Michael Lobdell, Angela Lobdell, Brian McBride, Rebecca Lloyd,
        Mary Hamler, and his mother Tawny Jennings. These witnesses
        all testified very positively to Jennings’s character, collectively
        stating that Jennings was a good friend to everyone, a good son,
        “happy-go-lucky,” “easy going,” “fun-loving,” wonderful with
        children, and not a troublemaker.
              On cross-examination, the State elicited testimony from
        Angela and Michael Lobdell that Jennings came to their home the
        day after the murder, and he was not acting any differently.
        Additionally, McBride testified that the day before the robbery,
        Jennings told McBride that he was working at a mall on a
        construction job and that he was getting paid the next day and



        sentencing scheme, a jury “had various options for recommendations,
        including life, 7–to–5 death, 8–to–4 death, 9–to–3 death, 10–to–2 death, 11–to–
        1 death, and unanimous death outcomes”).
                Florida has since amended its capital sentencing scheme and now
        requires that, in order for the jury to recommend a death sentence, the jury
        must unanimously find the existence of at least one aggravating factor and
        unanimously agree that the defendant should be sentenced to death. Fla. Stat.
        § 921.141(2) (2021). However, the jury’s recommendation that the defendant
        be sentenced to death is still advisory, and the trial court may override the
        recommendation. Id. § 921.141(3).
USCA11 Case: 21-11591         Document: 30-1          Date Filed: 12/13/2022         Page: 8 of 38




        8                          Opinion of the Court                        21-11591

        would be heading to California.
               Hamler—who was in a relationship with Jennings for a
        couple of years—testified on cross-examination that one time
        when they were watching a news broadcast about a robbery,
        Jennings stated that he “wouldn’t be stupid enough to stick
        around” and that he “would go north.” She also stated that
        Jennings was very angry with Cracker Barrel because it had told
        him to cut off his ponytail if he wanted “to advance himself,” and
        his ponytail was part of his Indian heritage. She confirmed that
        Jennings cut his ponytail off and had a grudge against Cracker
        Barrel because he was not promoted. Jennings held victim
        Dorothy Siddle particularly responsible, and told Hamler “[o]ne
        day [Siddle] would get hers.” 4
              Lastly, Tawny Jennings, Jennings’s mother, testified to
        Jennings’s background and the close relationship she shared with
        her son. Specifically, she testified that Jennings’s father was a Sioux
        Indian, and she divorced him while she was pregnant with
        Jennings. Jennings never met his father. Jennings was her only

        4 Siddle was an associate manager at the Cracker Barrel restaurant. During
        the guilt phase of the trial, another associate manager testified that Jennings,
        who was a grill cook, wanted to cross-train to become a server, but
        management told him that he had some areas he needed to improve first,
        including his “basic appearance, clothes, . . . [his] big long ponytail, . . . and
        also his attitude.” It is unclear from the record whether Siddle was the
        associate manager tasked with relaying this information to Jennings, but as a
        scheduling manager, she would have been the person to schedule the desired
        cross-training.
USCA11 Case: 21-11591         Document: 30-1        Date Filed: 12/13/2022         Page: 9 of 38




        21-11591                   Opinion of the Court                               9

        living child. 5 She and Jennings moved a lot. They lived in Oregon
        for the first nine years of Jennings’s life, then they moved to
        Colorado (for about a year and a half), moved back to Oregon (for
        six months), then moved to Wyoming (for a year), then moved
        back to Oregon (for a year), then Arizona, and finally Florida when
        Jennings was about 14 or 15 years’ old. Tawny was a single mom
        all of Jennings’s childhood, and she occasionally had “a male
        companion” that lived with them. According to Tawny, Jennings
        was a straight-A student in school, but he had to quit high school
        at 17 because Tawny became very ill, and he needed to care for her.
        Tawny explained that she and Jennings were “very close” like “best
        friends,” and that she could not have asked for a better son.
               In closing, the State argued that it had established three
        statutory aggravating factors:6 (1) that the murders were


        5 Tawny had twins that died of crib death before Jennings was born.
        6 At the time of Jennings’s trial, Florida law defined aggravating circumstances
        as the following:
               (a) The capital felony was committed by a person under
               sentence of imprisonment or placed on community control.
               (b) The defendant was previously convicted of another capital
               felony or of a felony involving the use or threat of violence to
               the person.
               (c) The defendant knowingly created a great risk of death to
               many persons.
               (d) The capital felony was committed while the defendant was
               engaged, or was an accomplice, in the commission of, or an
USCA11 Case: 21-11591         Document: 30-1        Date Filed: 12/13/2022          Page: 10 of 38




        10                          Opinion of the Court                      21-11591

        committed while Jennings engaged in or was an accomplice in the
        commission of the crime of robbery;7 (2) the murders were


                attempt to commit, or flight after committing or attempting
                to commit, any robbery . . . .
                (e) The capital felony was committed for the purpose of
                avoiding or preventing a lawful arrest or effecting an escape
                from custody.
                (f) The capital felony was committed for pecuniary gain.
                (g) The capital felony was committed to disrupt or hinder the
                lawful exercise of any governmental function or the
                enforcement of laws.
                (h) The capital felony was especially heinous, atrocious, or
                cruel.
                (i) The capital felony was a homicide and was committed in a
                cold, calculated, and premeditated manner without any
                pretense of moral or legal justification.
                (j) The victim of the capital felony was a law enforcement
                officer engaged in the performance of his official duties.
                (k) The victim of the capital felony was an elected or appointed
                public official engaged in the performance of his official duties
                if the motive for the capital felony was related, in whole or in
                part, to the victim’s official capacity.
                (l) The victim of the capital felony was a person less than 12
                years of age.
        Fla. Stat. § 921.141(5) (1996).
        7 In support of this aggravator, the State emphasized that the bloody shoe
        prints in the restaurant led from the freezer where the victims were to the
        office where the money was located.
USCA11 Case: 21-11591        Document: 30-1         Date Filed: 12/13/2022         Page: 11 of 38




        21-11591                   Opinion of the Court                               11

        committed for the purpose of avoiding or preventing a lawful
        arrest; 8 and (3) the murders were committed in a cold, calculated,
        and premeditated manner. 9
               In response, Jennings’s counsel argued that the second and
        third aggravator did not apply. Jennings’s counsel also argued that
        the State’s contention that Jennings wanted to get revenge against
        Siddle because Jennings cut off his ponytail but then did not get the
        promotion was “a red herring” because Jennings and Graves did
        not know who the manager would be the morning of the robbery.



        8 In support of the second aggravator, the State emphasized that Jennings and
        Graves wore gloves so as to not leave identifying fingerprints. The State
        pointed out that they had masks with them in the truck, and Jennings admitted
        in a statement to law enforcement that the initial plan had been to wear masks
        and snatch the money. The State argued that they chose not to wear the
        masks because they knew there was no reason to wear masks if they were
        going to eliminate the witnesses. The State also pointed to the testimony from
        the guilt phase that Jennings stated that if he ever committed a robbery, he
        would not leave any witnesses.
        9 In support of this third aggravator, the State argued that Jennings carried the
        knife and killed the victims in a very personal way, one by one. The State also
        emphasized that there was evidence of calculated premeditation, including
        that Jennings attempted to set up an alibi; he and Graves brought tape with
        them to bind the victims; they wore gloves; they hid the truck; they registered
        in a hotel both before and after the crime using their own names (which
        demonstrated that they were not concerned with being linked to the crime
        because they knew they were not leaving any witnesses); and the day after
        Jennings went to a friend’s house and was not acting any different.
USCA11 Case: 21-11591       Document: 30-1        Date Filed: 12/13/2022        Page: 12 of 38




        12                        Opinion of the Court                     21-11591

               Finally, counsel argued that there were several mitigating
        factors in Jennings’s life—“[h]is mother moved him about the
        country when he was young, quite a bit”; “[h]e never received a
        proper education”; “[h]e never knew his father” and “never had a
        continuous father image in his home”; he was an only child
        without any siblings to lean on; “[h]e had a succession of boyfriends
        of his mother’s who lived in the home from time to time”; he loved
        his mother and quit school to help her when she got sick; Jennings
        worked and contributed positively to society; and he had friends
        and people liked him. Counsel also reminded the jury that Graves
        would receive a life sentence for the same offenses and begged the
        jury to “show mercy” on Jennings.
               The jury deliberated approximately an hour and a half and
        returned a 10 to 2 recommendation in favor of the death penalty
        for each of the three murder counts.
               At the separate sentencing hearing, the trial court addressed
        the aggravating and mitigating circumstances. First, the trial court
        found the existence of the three aggravating factors proffered by
        the State. Second, the trial court found one statutory mitigating
        factor—Jennings had no significant prior criminal history, which it
        gave some weight.10 Third, the trial court found the following



        10 Florida law provided for the following statutory mitigating circumstances:
               (a) The defendant has no significant history of prior criminal
               activity.
USCA11 Case: 21-11591       Document: 30-1         Date Filed: 12/13/2022        Page: 13 of 38




        21-11591                  Opinion of the Court                             13

        non-statutory mitigating circumstances: (1) Jennings had a
        “deprived childhood”—he never knew his father, his father
        abandoned his mother, his mother moved around frequently
        during his childhood years and had several boyfriends (given some
        weight); (2) Jennings’s codefendant received life imprisonment for
        the same crimes based on the same evidence (given some weight);
        (3) Jennings cooperated with law enforcement and made a
        voluntary statement that led officers to various items of evidence

               (b) The capital felony was committed while the defendant was
               under the influence of extreme mental or emotional
               disturbance.
               (c) The victim was a participant in the defendant’s conduct or
               consented to the act.
               (d) The defendant was an accomplice in the capital felony
               committed by another person and his participation was
               relatively minor.
               (e) The defendant acted under extreme duress or under the
               substantial domination of another person.
               (f) The capacity of the defendant to appreciate the criminality
               of his conduct or to conform his conduct to the requirements
               of law was substantially impaired.
               (g) The age of the defendant at the time of the crime.
        Fla. Stat. § 921.141(6) (1996). Jennings argued for three statutory mitigating
        circumstances: (1) he had “no significant history of prior criminal activity”;
        (2) he was an accomplice in the offense and his participation was relatively
        minor; and (3) Jennings acted under “extreme duress or under the substantial
        domination of another person.” See Fla. Stat. § 921.141(6)(a), (b), and (e)
        (1996). The trial court found that the second and third statutory mitigators
        Jennings argued for did not exist.
USCA11 Case: 21-11591        Document: 30-1         Date Filed: 12/13/2022         Page: 14 of 38




        14                         Opinion of the Court                       21-11591

        (given substantial weight); (4) Jennings had a regular, steady
        employment history (given little weight); (5) Jennings had a close,
        loving relationship with his mother (given little weight);
        (6) Jennings had “[p]ositive personality traits enabling the
        formation of strong, caring relationships with peers” (given some
        weight); (7) Jennings had a “[c]apacity to care for and be mutually
        loved by children” (given some weight); and (8) Jennings exhibited
        “exemplary courtroom behavior” during the proceedings (given
        little weight).
               The trial court found that “the aggravating
        circumstances . . . substantially outweigh[ed] the mitigating
        circumstances present” and that death was the appropriate
        sentence. Accordingly, the trial court imposed a sentence of death
        for each of the three murder counts and 15 years’ imprisonment
        for the robbery count.
              On direct appeal, the Florida Supreme Court affirmed
        Jennings’s convictions and sentences, and the United States
        Supreme Court denied certiorari. Jennings, 718 So. 2d at 144, cert.
        denied, 527 U.S. 1042 (1999). 11




        11 The Florida Supreme Court rejected Jennings’s argument that the evidence
        was insufficient to support the avoid arrest aggravator and the cold, calculated,
        and premeditated aggravator. Jennings, 718 So. 2d at 150–53.
USCA11 Case: 21-11591        Document: 30-1         Date Filed: 12/13/2022        Page: 15 of 38




        21-11591                   Opinion of the Court                              15

                             C. State Postconviction Proceedings
               Thereafter, Jennings, through counsel, filed a state
        postconviction motion to vacate his judgment of conviction and
        sentence, under Florida Rule of Criminal Procedure 3.850 and
        3.851, followed by several amended motions. In relevant part, he
        argued in two related claims that his counsel rendered
        constitutionally ineffective assistance when he failed to adequately
        investigate, prepare, and present mitigation at the penalty phase,
        including failing to adequately investigate his background and
        childhood, which he alleged contained a wealth of mitigation
        evidence, and failed to provide background information to the
        mental health experts that evaluated him prior to trial. The state
        postconviction court ordered an evidentiary hearing on his claims,
        at which Jennings presented several witnesses.
                  i.   Evidentiary Hearing Testimony
              As relevant to this appeal, Jennings’s trial counsel, Thomas
        Osteen, who had extensive capital case experience at the time he
        represented Jennings,12 testified that an investigator, a court-
        appointed psychiatrist, Dr. Robert Wald, and a court-appointed




        12 Osteen testified that he retired in 2000, but he had been an assistant public
        defender for 30 years, and he had represented approximately 30 capital
        defendants prior to representing Jennings in 1996. Osteen also testified that
        co-counsel Adam Sapenoff did not play any role in the penalty phase other
        than being present.
USCA11 Case: 21-11591        Document: 30-1         Date Filed: 12/13/2022         Page: 16 of 38




        16                         Opinion of the Court                       21-11591

        psychologist, Dr. Russell Masterson, assisted him with preparation
        for Jennings’s trial and the penalty phase. 13
               Dr. Masterson conducted various tests on Jennings and the
        results were all within normal limits. Dr. Masterson opined that
        Jennings had superior intelligence, and his testing results revealed
        no evidence of “psychotic process,” but “suggest[ed] the
        personality disorder, characterological disorder, sociopathic type
        of personality.”
               With regard to Jennings’s background, Dr. Masterson noted
        the following in his report: (1) Jennings and his mother moved
        around Colorado, Wyoming, Oregon, and Arizona during his
        childhood; (2) his mother had multiple relationships; (3) Jennings
        never met his father; (4) Jennings reported being a straight-A
        student, with no behavior problems; (5) Jennings “always had lots
        of friends” and described his childhood as “pretty normal” and “a


        13 Osteen utilized the Public Defender’s Office’s Investigator, Ed Neary, who
        was a retired police investigator and assisted Osteen in “just about all of [his]
        capital cases.” Although Neary did not have any formal mental health training
        or expertise, Osteen believed that Neary had “a good feel” for those types of
        issues. Osteen also testified that he worked regularly with both Dr. Wald and
        Dr. Masterson in other cases, and that they “knew what [he] was looking for.”
                Osteen did not seek assistance from a mitigation expert, which he
        explained were “not prevalent” at the time of the trial. Instead, he relied on
        what he learned from Dr. Wald and Dr. Masterson. Osteen did not attempt
        to obtain school records, employment records, or medical records, and he did
        not attempt to interview any of Jennings’s relatives other than Jennings’s
        mother.
USCA11 Case: 21-11591      Document: 30-1      Date Filed: 12/13/2022      Page: 17 of 38




        21-11591                Opinion of the Court                         17

        pretty good first 15 years”; (6) Jennings became sexually active at
        age 12 when he was seduced by an older woman he babysat for,
        but he indicated his “first sexual experiences” were at age 5 or 6
        with a female cousin who was age 10; (7) Jennings denied any
        history of sexual abuse from adults; (8) at age 15, Jennings and his
        mother moved to Florida and his life “did a 180”—Jennings did not
        like the Florida school, he was bored, and he felt rejected by his
        peers, and he got into drugs, alcohol, and street racing; (9) as a teen,
        Jennings got into a fight with his mother’s boyfriend and
        hospitalized him—the boyfriend had been drunk and attacked
        Jennings’s mother; (10) Jennings dropped out of school his junior
        year of high school; (11) after dropping out, he “got into bar fights
        and was into acid, pot, and alcohol”; (12) he had regular
        employment in various occupations; (13) in 1989 or 1990, when a
        man threatened a woman Jennings was dating, Jennings kidnapped
        the man, had a firearm with him, and planned to kill the man, but
        he was arrested and pleaded no contest to attempted armed
        robbery (he was sentenced to a year in county jail and five years’
        probation); (14) while in jail, he was in “30 or 40 fights” but never
        got in trouble; (15) in 1992, “his life kind of fell apart” and he got
        heavy into drugs and alcohol and moved back in with his mother;
        (16) in 1994, he moved in with Mary Hamler—he loved her three
        kids a lot, but “really didn’t care about her”; and (17) after he and
        Hamler broke up, Jennings moved in with codefendant Graves.
               Dr. Wald’s report indicated that Jennings self-reported
        similar information concerning his childhood, educational
USCA11 Case: 21-11591         Document: 30-1         Date Filed: 12/13/2022         Page: 18 of 38




        18                         Opinion of the Court                        21-11591

        history, 14 and background. 15 Jennings also reported that he saw a
        psychiatrist when he was eight years’ old due to his “bad temper,”
        including one instance where he choked his cousin for laughing at
        him. Dr. Wald agreed with Dr. Masterson’s assessment that
        Jennings’s testing was all relatively normal and opined that
        Jennings was very intelligent, with no mental disorders or brain
        dysfunction, and that Jennings had a “sociopathic personality.”16
             After reviewing their reports, Osteen elected not to call Dr.
        Wald or Dr. Masterson during the penalty phase. 17


        14 Dr. Wald reviewed Jennings’s school records from Florida, noting that they
        were “essentially non-contributory” to his report and indicated that Jennings
        struggled with several courses.
        15 Dr. Wald also noted that Jennings suffered a concussion at age 2 or 3 after
        he was hit on the head by a wooden board, which resulted in his
        hospitalization, and that Jennings had a lengthy history of drug and alcohol
        abuse that began in his teens. Jennings had a “number of prior arrests,”
        primarily for traffic violations, but including a shoplifting arrest in his teens
        and his arrest on attempted armed robbery. Jennings also self-reported that
        he “ha[d] stolen things for both money and . . . the ‘adrenalin[e] rush.’”
        Jennings indicated that “he [sought] gratification, [did] not feel at all
        remorseful about crimes he ha[d] committed, and ha[d] experienced no guilt
        relative to legal infractions.”
        16 Dr. Wald attempted to interview Jennings’s mother, who was very resistant
        at first, and then she did not show up for the scheduled interview.
        17 Osteen explained that it was part of his trial strategy not to call Dr. Wald or
        Dr. Masterson as witnesses because, after speaking with them, he “came to
        the conclusion that [their testimony] would not be helpful to a great extent,
        and so [he] decided to rely on [Jennings’s] mother and his friends to come
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 19 of 38




        21-11591                  Opinion of the Court                              19

                In addition to Osteen’s testimony, at the state
        postconviction evidentiary hearing, Jennings presented testimony
        from three experts in support of his claims—Dr. Thomas Hyde, a
        behavioral neurologist, Dr. Hyman Eisenstein, a clinical
        psychologist and expert in neuropsychology, and Dr. Faye Sultan,
        a clinical psychologist. Dr. Hyde and Dr. Eisenstein both testified
        that Jennings suffered a number of closed head injuries 18 and had
        a history of febrile convulsions (seizures) between the ages of 8
        months and 2 years. Dr. Hyde opined that the seizures were a
        typical indicator of abnormal brain function; and that a history of
        head trauma may predispose a person to “some long-lasting
        neurological effects from brain damage.” Nevertheless, Dr. Hyde




        forward and make as many good statements as they could about the
        defendant.” He also did not want to call the doctors as witnesses because there
        was information in their reports—such as Jennings’s criminal history—that he
        did not want the jury to know about, particularly because he was arguing for,
        and received, the no significant criminal history statutory mitigator.
        18 Specifically, Jennings reported to Dr. Hyde and Dr. Eisenstein that he was
        hit in the head with a 2x4 piece of wood as a toddler; kicked in the head by a
        pony at age 4 or 5; punched in the face as a teen; ran into a brick wall at age
        16; engaged in a head-butting competition as a teen; was involved in multiple
        fights and suffered blows to the head; and was involved in a motorcycle
        accident (Jennings denied any head injury from motorcycle accident, but Dr.
        Eisenstein opined that “it was impossible that he didn’t have a closed head
        injury” from it).
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 20 of 38




        20                        Opinion of the Court                      21-11591

        opined that Jennings’s neurological examination was normal “for
        the most part.” 19
                Following testing, Dr. Eisenstein opined that Jennings was
        “gifted” with learning disabilities that went untreated. 20 Dr.
        Eisenstein also diagnosed Jennings with intermittent explosive
        disorder, which is characterized by explosive aggressive responses
        that are not proportionate to the provocation. Dr. Eisenstein
        opined that the following statutory mitigating circumstances
        applied to Jennings—(1) his capacity to appreciate the criminality
        of his conduct or to conform his conduct to the law was impaired,
        and (2) he was under the influence of an extreme mental or
        emotional disturbance when he committed the murders.
              Dr. Faye Sultan testified that her investigation revealed that
        Jennings’s maternal grandfather was “overtly sexual” with his
        daughters, and that Tawny (Jennings’s mother) was molested by




        19 Dr. Hyde noted three “subtle neurological findings”—(1) Jennings’s pupils
        were asymmetrical (one was larger than the other); (2) he had a “postural
        tremor” in one hand; and (3) he had one unspecified “frontal release sign,” but
        he admitted that these subtle findings can also be present “in normal
        individuals.”
        20 Dr. Eisenstein explained that some of Jennings’s scores were excellent,
        while others were “indicative of a brain dysregulation” and a learning
        disability. Dr. Eisenstein noted that although both Jennings and his mother
        indicated that Jennings was a straight-A student, his school records—although
        missing a number of years—revealed that was not true.
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 21 of 38




        21-11591                  Opinion of the Court                              21

        her brother, George “Sonny” Jennings.21 Some of the people
        Sultan interviewed witnessed Jennings sit on Sonny’s lap as a child,
        and Jennings reported that Sonny paid him a quarter to sit on his
        lap. Walter Croom, who married one of Jennings’s cousins, was
        also a child molester, and he occasionally babysat Jennings.
        However, Dr. Sultan confirmed that Jennings denied any sexual
        abuse and there was no direct evidence indicating that any had
        occurred, although she speculated it could have given the
        environment that he grew up in. Dr. Sultan concluded that
        Jennings grew up in extreme poverty and neglect and in an
        environment that involved “the sexualization of children.” She
        testified that children who grow up in that type of environment
        “don’t develop normally neurologically” and are “quite impulsive,
        sometimes aggressive, over sexualized themselves, often substance
        abusers to the extreme.”
              Based on her interviews with Jennings’s mother, Dr. Sultan
        opined that Tawny was “quite mentally ill”—although she could
        not offer any formal diagnosis—and Tawny had an “abnormal
        attachment” to Jennings when he was a child. Dr. Sultan noted
        that Tawny “behaved very oddly” toward Jennings, citing the fact
        that Tawny breastfed him until he was five, and an unspecified


        21 Tawny told Jennings at a very young age that she was a victim of sexual
        abuse, and Dr. Sultan opined that such knowledge produces significant
        emotional distress in children and “it certainly contributed” to “Jennings’[s]
        state.” And Jennings stated that at one time, he believed his uncle Sonny might
        be his biological father.
USCA11 Case: 21-11591       Document: 30-1       Date Filed: 12/13/2022        Page: 22 of 38




        22                       Opinion of the Court                    21-11591

        person Sultan interviewed purportedly witnessed Tawny engage in
        sex in the presence of Jennings. 22
                Dr. Sultan’s interpretation of Jennings’s testing results “was
        quite similar” to Dr. Masterson’s interpretation. Dr. Sultan
        explained that Jennings was of above average intelligence, likely to
        be a serious substance abuser, had difficulty controlling his anger,
        was easily frustrated, extroverted, had a rigid personality, and was
        able to have relationships with other persons, but they were not
        likely to be long-lasting ones. Dr. Sultan also opined that Jennings
        had intermittent explosive disorder. She further opined that
        Jennings did not suffer from any mental illness, and that “he did not
        meet the standards for [Florida’s] statutory mitigators.”
        Nevertheless, she thought Jennings was “quite a damaged person”
        who “operate[d] in the world . . . in a highly dysfunctional way.”
               Finally, Jennings presented mitigation testimony from
        family and friends. Jennings’s cousin, Patricia Scudder, testified
        that, between the ages of 6 and 12, Jennings and Tawny lived in a
        three-bedroom cabin-type home at the Buccaneer Apartments
        (also known as the Buccaneer Motel). Scudder stayed with
        Jennings and his mother for two-week periods on three different




        22 Dr. Eisenstein similarly opined that Tawny was not a good mother, lacked
        parenting skills, and was not an accurate historian of Jennings’s background
        because she had been a victim of physical, sexual, and emotional abuse.
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 23 of 38




        21-11591                  Opinion of the Court                             23

        occasions. 23 She described the condition of their apartment during
        her first stay as “[v]ery, very messy” with clothes piled everywhere
        and there were “[d]irty [k]otexes” around the apartment. But on
        cross-examination, she clarified that the reason why she was
        staying with them was because Jennings’s mother had just had
        surgery, was immobile, and needed help. The second time Patricia
        stayed with them, Jennings’s mother was again having health issues
        and needed help. On this occasion, Jennings’s mother had a new
        puppy, and there were puppy papers and dog poop on the floor,
        and dirty dishes everywhere. Patricia stated that Tawny prepared
        quick simple meals like toast, gravy, or hamburgers, and allowed
        Jennings to eat a lot of junk food.
               According to Patricia, Jennings regularly slept in the same
        bed with his mother at 5 or 6 years’ old. On one occasion, Patricia
        observed three men stay the night in Tawny’s home while Jennings
        was home. The next morning after two of the men had left,
        Patricia walked into the apartment, and Tawny and her boyfriend
        were “cuddled up together” on the hide-a-bed in the living room,
        unclothed—although not engaged in any sexual act—and Jennings
        was lying on the floor watching tv. Nevertheless, despite her
        testimony concerning the squalor of Jennings’s living conditions
        and poor parenting skills of Tawny, Patricia described Jennings’s

        23 Other than the three two-week periods that Patricia stayed with them, she
        saw Jennings and his mother “[n]ot very often at all.” And she lost touch with
        them after they moved in 1990, and she did not know anything about the case
        until years after the trial.
USCA11 Case: 21-11591      Document: 30-1      Date Filed: 12/13/2022     Page: 24 of 38




        24                      Opinion of the Court                 21-11591

        and his mother’s relationship as “very loving” and explained that
        she had never “seen a mother and a son as close” as they were.
                Patricia’s husband, Lloyd, testified that Sonny molested
        Patricia, and Croom molested his and Patricia’s son, and that Sonny
        and Croom had the opportunity to be around Jennings. Lloyd also
        testified that he smoked marijuana with Tawny regularly, and that
        she also took a lot of pain pills because of health issues. Lloyd
        thought Tawny was a bad mother—describing her as selfish,
        unemployed, and a poor housekeeper and cook. 24 Lloyd often
        took Jennings fishing, taught him how to box, and did other things
        with him, like a father figure. But Lloyd lost touch with Jennings
        after Tawny moved from Oregon.
               Next, Heather Johnson testified that she was “good friends”
        with Jennings for a couple of years when they were 17 or 18 years’
        old. She stated that Jennings often expressed unhappiness, conflict,
        and resentment with his mother. At the time of Jennings’s trial,
        Johnson no longer lived in Florida, but she was contacted via letter
        by Jennings’s defense team, asking if she could give any “good
        word” or character statement on behalf of Jennings and whether
        she knew of anyone else who would be willing to testify on his
        behalf. She wrote back stating that she was not sure that she could
        be of much help because she and Jennings had lost contact and had



        24 When asked how Tawny supported herself, Lloyd stated that she was on
        welfare and speculated that she made money “[p]robably hooking.”
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 25 of 38




        21-11591                  Opinion of the Court                              25

        not spoken in years. 25 She did not hear back from Jennings’s
        counsel, but she would have been willing to testify.
                Lastly, Kevin McBride testified that he was friends with
        Jennings when they were teenagers in Florida, and, at one point,
        Jennings lived with him for a few months when Jennings’s mother
        “was in between places.” He described Jennings’s mother as a
        “very nice lady” who was “always friendly” but unstable
        financially. He recalled that Jennings and his mother were more
        like friends than mother and son. He stated that Jennings drank
        and used marijuana on a daily basis, and he and Jennings used acid
        and mushrooms on occasion.26 McBride confirmed that he met
        with one of Jennings’s investigators at the time of Jennings’s trial,
        but that he was not asked to testify.



        25 Specifically, Johnson advised in her response that “[a]ll [she could] offer
        [was] a brief summary of the Brandy Bain Jennings that [she] knew and loved,
        and even that may not be a sterling character reference.” She went on to
        describe that Jennings was her best friend, confidant, and protector—a big
        brother type, who taught her things and made her feel safe. But he was also
        “often foolish” and would do impulsive things without considering the
        consequences. She stated that she believed he could have committed the
        robbery because it was a way to act out the anger and frustration that he had
        a difficult time expressing, but she did not believe him capable of murder. She
        also advised that she could not think of anyone else who would be willing to
        help Jennings.
        26 Bruce Martin, half-brother to Kevin McBride, similarly testified at the
        evidentiary hearing that Jennings drank heavily, used marijuana every day,
        and used acid about once a week.
USCA11 Case: 21-11591     Document: 30-1     Date Filed: 12/13/2022    Page: 26 of 38




        26                     Opinion of the Court               21-11591

                ii.   Trial Court Denies Jennings’s Postconviction Motion
               Following the evidentiary hearing, the trial court denied
        Jennings’s postconviction motion on the merits. Florida v.
        Jennings, No. 1995-CF-02284, 2011 WL 11573988 (Fla. Cir. Ct. Jan.
        31, 2011). The trial court concluded that counsel’s mitigation
        investigation was not deficient because the record demonstrated
        that counsel interviewed Jennings’s mother and various friends and
        called witnesses during the penalty phase that he thought could
        present positive information, which was “proper trial strategy.” Id.
        at *4–6. Finally, the trial court concluded that Jennings could not
        show prejudice because, even if counsel had introduced all of the
        information in question, there was no reasonable probability of a
        different outcome. Id. at *6. Jennings appealed to the Florida
        Supreme Court.
               iii.   Florida Supreme Court’s Decision
                The Florida Supreme Court determined that counsel made
        a reasonable strategic decision to not present mitigation testimony
        from Dr. Wald and Dr. Masterson during the penalty phase
        “because it could open the door to other damaging testimony.”
        Jennings v. State, 123 So. 3d 1101, 1114 (Fla. 2013) (Jennings II)
        (quotation omitted). The court concluded that counsel was not
        “deficient for choosing to pursue other mitigation evidence that he
        determined was more likely to help Jennings at trial.” Id. Finally,
        the court held that Jennings failed to establish prejudice because
        the trial court found as a nonstatutory mitigation that Jennings had
        a deprived childhood, and the omitted information concerning
USCA11 Case: 21-11591       Document: 30-1        Date Filed: 12/13/2022        Page: 27 of 38




        21-11591                  Opinion of the Court                            27

        Jennings’s troubled childhood and emotional development did
        “not rise to the level of unpresented mitigation previously held to
        be prejudicial.” Id. at 1117–18.
                            D. Federal § 2254 Habeas Proceeding
                Following the denial of state postconviction relief, Jennings
        filed a § 2254 federal habeas petition in the United States District
        Court for the Middle District of Florida, raising several claims. As
        relevant to this appeal, he combined his arguments that counsel
        was ineffective for failing to conduct an adequate investigation into
        mental health mitigation and his childhood background into a
        single claim. Specifically, he argued that counsel was ineffective at
        the penalty phase because (1) counsel’s mitigation investigation
        was minimal and he failed to obtain medical or school records and
        failed to provide such records to the experts; and (2) counsel made
        no effort to truly investigate Jennings’s background and childhood,
        which would have revealed a wealth of compelling mitigation. 27
               The district court denied the petition, concluding that the
        state court’s determination that counsel was not deficient was not
        contrary to, or an unreasonable application of, Strickland v.

        27 Jennings also took issue with the adequacy, sufficiency, and competency of
        Dr. Wald’s and Dr. Masterson’s reports and Osteen’s reliance on those
        allegedly deficient reports, but as his counsel acknowledged during oral
        argument, that issue is beyond the scope of the COA in this case. See Murray
        v. United States, 145 F.3d 1249, 1251 (11th Cir. 1998) (holding that “in an
        appeal brought by an unsuccessful habeas petitioner, appellate review is
        limited to the issues specified in the COA”).
USCA11 Case: 21-11591     Document: 30-1     Date Filed: 12/13/2022    Page: 28 of 38




        28                     Opinion of the Court               21-11591

        Washington, 466 U.S. 668 (1984). Jennings v. Sec’y, Dep’t of Corr.,
        No. 2:13-cv-751-FtM-38MRM, 2020 WL 7047706, *9–11 (M.D. Fla.
        Dec. 1, 2020). Because the district court found that the
        performance prong was not satisfied, it did not address the
        prejudice prong. Id. The district court denied Jennings a COA, and
        he sought a COA from this Court. Id. at *21. As noted previously,
        we granted Jennings a COA on one issue: “Whether the district
        court erred in denying Jennings’s claim that his trial counsel
        rendered ineffective assistance in the penalty phase of his capital
        trial by failing to conduct further investigation into Jennings’s
        childhood and background.”
                              II.    Standard of Review
               We review the district court’s denial of a § 2254 habeas
        petition de novo. Ward v. Hall, 592 F.3d 1144, 1155 (11th Cir.
        2010).
                The Antiterrorism and Effective Death Penalty Act of 1996
        (“AEDPA”) establishes a “highly deferential standard for evaluating
        state-court rulings, [and] demands that state-court decisions be
        given the benefit of the doubt.” Cullen v. Pinholster, 563 U.S. 170,
        181 (2011) (quoting Woodford v. Visciotti, 537 U.S. 19, 24 (2002)
        (per curiam)). Thus, under AEDPA, a federal court’s review of a
        final state habeas decision is greatly circumscribed, and a federal
        habeas court cannot grant a state petitioner habeas relief on any
USCA11 Case: 21-11591     Document: 30-1      Date Filed: 12/13/2022     Page: 29 of 38




        21-11591               Opinion of the Court                        29

        claim that was adjudicated on the merits in state court unless the
        state court’s adjudication of the claim:
              (1)    resulted in a decision that was contrary to, or
              involved an unreasonable application of, clearly
              established Federal law, as determined by the
              Supreme Court of the United States; or
              (2)   resulted in a decision that was based on an
              unreasonable determination of the facts in light of the
              evidence presented in the State court proceeding.
        28 U.S.C. § 2254(d)(1)–(2).
                “[C]learly established Federal law” means “the holdings, as
        opposed to the dicta, of [the Supreme] Court’s decisions as of the
        time of the relevant state-court decision.” Williams v. Taylor, 529
        U.S. 362, 412 (2000). “[T]o be ‘contrary to’ clearly established
        federal law, the state court must either (1) apply a rule that
        contradicts the governing law set forth by Supreme Court case law,
        or (2) reach a different result from the Supreme Court when faced
        with materially indistinguishable facts.” Ward, 592 F.3d at 1155
        (quotations omitted); see also Bell v. Cone, 535 U.S. 685, 694 (2002).
               An “unreasonable application” of federal law occurs “if the
        state court correctly identifies the governing legal principle from
        [the Supreme Court’s] decisions but unreasonably applies it to the
        facts of the particular case.” Bell, 535 U.S. at 694. “[A]n
        unreasonable application of federal law is different from an
        incorrect application of federal law.” Williams, 529 U.S. at 410
        (emphasis omitted). “Indeed, ‘a federal habeas court may not issue
USCA11 Case: 21-11591     Document: 30-1      Date Filed: 12/13/2022    Page: 30 of 38




        30                     Opinion of the Court                21-11591

        the writ simply because that court concludes in its independent
        judgment that the relevant state-court decision applied clearly
        established federal law erroneously or incorrectly.’” Renico v. Lett,
        559 U.S. 766, 773 (2010) (quoting Williams, 529 U.S. at 411); see
        also Shinn v. Kayer, 141 S. Ct. 517, 523 (2020) (“To meet [the
        unreasonable application] standard, a prisoner must show far more
        than that the state court’s decision was merely wrong or even clear
        error.” (quotation omitted)). Rather, the state court’s application
        of federal law “must be ‘objectively unreasonable,’” Renico, 559
        U.S. at 773, meaning that “the state court’s decision is so obviously
        wrong that its error lies beyond any possibility for fairminded
        disagreement, Shinn, 141 S. Ct. at 523 (quotations omitted). “This
        distinction creates a substantially higher threshold for obtaining
        relief than de novo review.” Renico, 559 U.S. at 773 (quotation
        omitted).
               “[W]hen the last state court to decide a prisoner’s federal
        claim explains its decision on the merits in a reasoned opinion . . .
        a federal habeas court simply reviews the specific reasons given by
        the state court and defers to those reasons if they are reasonable.”
        Wilson v. Sellers, 138 S. Ct. 1188, 1192 (2018). However, we are
        not limited by the particular justifications the state court provided
        for its reasons, and we may consider additional rationales that
        support the state court’s determination. Pye v. Warden, Ga. Diag.
        Prison, 50 F.4th 1025, 1036 (11th Cir. 2022) (en banc). A state
        court’s decision is reasonable “so long as ‘fairminded jurists could
        disagree’ on the correctness of the state court’s decision.”
USCA11 Case: 21-11591     Document: 30-1     Date Filed: 12/13/2022    Page: 31 of 38




        21-11591               Opinion of the Court                      31

        Harrington v. Richter, 562 U.S. 86, 101 (2011) (quoting Yarborough
        v. Alvarado, 541 U.S. 652, 664 (2004)).
               In addition, “a determination of a factual issue made by a
        State court shall be presumed to be correct,” and the petitioner
        bears “the burden of rebutting the presumption of correctness by
        clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). With these
        principles in mind, we turn to the merits of Jennings’s appeal.
                                  III.   Discussion
              Jennings argues that Osteen was constitutionally ineffective
        by failing to adequately investigate and present mitigation
        evidence related to his childhood and background, and in failing to
        obtain and provide relevant background records to Dr. Wald and
        Dr. Masterson.
               To succeed on a claim of ineffective assistance of counsel in
        violation of the Sixth Amendment, a petitioner must establish two
        elements. Strickland, 466 U.S. at 687. “First, the defendant must
        show that counsel’s performance was deficient.” Id. Review of
        counsel’s actions is “highly deferential” and “a court must indulge
        a strong presumption that counsel’s conduct falls within the wide
        range of reasonable professional assistance.” Id. at 689.
              “Second, the defendant must show that the deficient
        performance prejudiced the defense.” Id. at 687. Prejudice occurs
        when there is a reasonable probability that, “but for counsel’s
        unprofessional errors, the result of the proceeding would have
        been different.” Id. at 694. “When a defendant challenges a death
USCA11 Case: 21-11591        Document: 30-1         Date Filed: 12/13/2022         Page: 32 of 38




        32                         Opinion of the Court                       21-11591

        sentence . . . the question is whether there is a reasonable
        probability that, absent the errors, the sentencer—including an
        appellate court, to the extent it independently reweighs evidence—
        would have concluded that the balance of aggravating and
        mitigating circumstances did not warrant death.” 28 Id. at 695.
        “The likelihood of a different result must be substantial, not just
        conceivable.” Harrington, 562 U.S. at 112. In determining whether
        there is a reasonable probability of a different result, a court must
        “consider ‘the totality of the available mitigation evidence—both
        that adduced at trial, and the evidence adduced in the habeas
        proceeding’—and ‘reweig[h] it against the evidence in
        aggravation.’” Porter v. McCollum, 558 U.S. 30, 41 (2009) (quoting
        Williams, 529 U.S. at 397–98).
                Because both prongs of the Strickland standard “must be
        satisfied to show a Sixth Amendment violation, a court need not
        address the performance prong if the petitioner cannot meet the
        prejudice prong, and vice-versa.” Ward, 592 F.3d at 1163.
        Furthermore, the Strickland standard is a general standard, which
        means that “a state court has even more latitude to reasonably
        determine that a defendant has not satisfied that standard.”
        Knowles v. Mirzayance, 556 U.S. 111, 123 (2009); see also Renico,

        28 Again, at the time of Jennings’s trial, only a majority 7-5 vote was necessary
        to recommend death. Reynolds, 251 So. 3d at 827 (explaining that under
        Florida’s old capital sentencing scheme, a jury “had various options for
        recommendations, including life, 7–to–5 death, 8–to–4 death, 9–to–3 death,
        10–to–2 death, 11–to–1 death, and unanimous death outcomes”).
USCA11 Case: 21-11591       Document: 30-1        Date Filed: 12/13/2022       Page: 33 of 38




        21-11591                 Opinion of the Court                            33

        559 U.S. at 776 (“Because AEDPA authorizes federal courts to grant
        relief only when state courts act unreasonably, it follows that ‘[t]he
        more general the rule’ at issue—and thus the greater the potential
        for reasoned disagreement among fair-minded judges—‘the more
        leeway [state] courts have in reaching outcomes in case-by-case
        determinations.’” (quoting Yarborough, 541 U.S. at 664)).
               Here, we need not address Jennings’s arguments related to
        the performance prong because the Florida Supreme Court’s
        determination that Jennings failed to establish prejudice was not
        contrary to, or an unreasonable application of, Strickland or based
        on an unreasonable determination of the facts. The mitigation
        evidence offered in Jennings’s postconviction proceedings
        primarily related to non-statutory mitigation. Specifically, in
        addition to Jennings’s positive character traits and relationships
        that the jury and judge originally heard during the penalty phase,
        had the evidence submitted at the postconviction proceeding been
        presented at the penalty phase, the jury and the sentencing judge
        would also have learned of Jennings’s chaotic childhood; his
        mother’s poor parenting skills; his family’s history of sexual
        abuse; 29 Jennings’s drug and alcohol abuse; his history of head

        29 Jennings argues that the Florida Supreme Court unreasonably discounted
        the evidence of sexual abuse in his family and the effect that such an
        environment would have had on Jennings’s emotional and mental
        development in contravention of the Supreme Court’s decision in Porter.
        Contrary to Jennings’s argument, the Florida Supreme Court did not discount
        the evidence of sexual abuse to “irrelevance” but instead determined that it
        was of minimal value because evidence of sexual abuse of Jennings’s family
USCA11 Case: 21-11591        Document: 30-1        Date Filed: 12/13/2022        Page: 34 of 38




        34                        Opinion of the Court                     21-11591

        injuries and febrile seizures; that his neurological testing was
        normal despite repeated head injuries; that he did not have any
        mental illness; that he had intermittent explosive disorder and that
        two experts believed he had sociopathic personality traits; that
        Jennings had above-average intelligence; and that he had a history
        of criminal acts, some of which were violent.
               Given the facts of this case, it was not unreasonable for the
        state court to conclude that Jennings was not prejudiced by
        counsel’s failure to present the mitigation evidence in question
        during the penalty phase. As an initial matter, there is a significant
        probability that much of the omitted mitigation evidence when
        combined with that adduced at trial, would have undermined
        some of the mitigating factors that the trial court found—namely,
        that (1) Jennings had no significant prior criminal history
        (Jennings’s only statutory mitigating factor), (2) he had a close,
        loving relationship with his mother, and (3) he had “positive
        personality traits enabling the formation of strong, caring
        relationships with peers.” And we have held that it is not an


        members “might have been mitigating in establishing [his] troubled childhood
        and emotional development,” but the trial court already found as a non-
        statutory mitigating factor that he had a deprived childhood. Jennings II, 123
        So. 3d at 1118. It was not contrary to, or an unreasonable application of,
        clearly established federal law for the Florida Supreme Court to determine
        that the evidence of familial sexual abuse was of minimal value given that
        Jennings expressly denied any personal history of sexual abuse, and there was
        no other evidence indicating that Jennings himself suffered any sexual abuse
        from any family members.
USCA11 Case: 21-11591     Document: 30-1     Date Filed: 12/13/2022    Page: 35 of 38




        21-11591               Opinion of the Court                      35

        unreasonable application of Strickland to conclude that there is no
        prejudice when much of the mitigation evidence would have
        constituted a double-edged sword. See Gavin v. Comm’r, Ala.
        Dep’t of Corr., 40 F.4th 1247, 1269 (11th Cir. 2022) (holding that
        mitigation evidence “could have been a double-edged sword,” and,
        therefore, the state court reasonably applied Strickland when it
        concluded that petitioner could not establish prejudice); Ponticelli
        v. Sec’y, Fla. Dep’t of Corr., 690 F.3d 1271, 1296 (11th Cir. 2012)
        (“[B]oth the Supreme Court and this Court have consistently
        rejected [the] prejudice argument [ ] where mitigation evidence
        was a two-edged sword or would have opened the door to
        damaging evidence.” (second and third alterations in original)
        (quotations omitted)).
               Furthermore, there were significant aggravating factors
        present in this case—(1) the murders were committed while
        Jennings was engaged in or was an accomplice in the commission
        of a robbery; (2) the murders were committed for the purpose of
        avoiding or preventing a lawful arrest or to effectuate an escape
        from custody; and (3) the crimes were committed in a cold,
        calculated, premeditated manner. Notably, the cold, calculated,
        and premeditated factor is one of “the weightiest aggravating
        factors in Florida’s capital sentencing scheme.” Carr v. State, 156
        So. 3d 1052, 1071 (Fla. 2015) (quotations omitted). And as the state
        postconviction court noted, the nature of, and circumstances
        surrounding, the three murders in this case were particularly
        heinous. “We’ve repeatedly held that even extensive mitigating
USCA11 Case: 21-11591      Document: 30-1      Date Filed: 12/13/2022      Page: 36 of 38




        36                      Opinion of the Court                  21-11591

        evidence wouldn’t have been reasonably likely to change the
        outcome of sentencing in light of a particularly heinous crime and
        significant aggravating factors.” Pye, 50 F.4th at 1049 (collecting
        cases); see also Puiatti v. Sec’y, Fla. Dep’t of Corr., 732 F.3d 1255,
        1287–88 (11th Cir. 2013) (holding that petitioner could not show
        prejudice based on mitigation evidence of depraved, impoverished,
        and abusive childhood where one of the aggravating factors was
        the cold, calculated, and premeditated aggravator). Thus, in light
        of the facts of this case, we cannot say that the Florida Supreme
        Court’s determination that Jennings did not suffer prejudice was so
        obviously wrong as to be beyond any possibility for fairminded
        disagreement, which is “the only question that matters” under
        § 2254(d). Shinn, 141 S. Ct. at 526; see also Jones v. Sec’y, Fla. Dep’t
        of Corr., 834 F.3d 1299, 1312–17 (11th Cir. 2016) (holding that state
        court’s determination that the petitioner failed to demonstrate
        prejudice was reasonable where the mitigating evidence was of
        limited value and there were significant aggravating factors).
               To the extent that Jennings argues that his case is analogous
        to Porter or Sears v. Upton, 561 U.S. 945 (2010), and that those
        cases compel a finding of prejudice in this case, his argument is
        unpersuasive. The mitigating evidence in Porter was significantly
        more compelling than that presented in Jennings’s case. For
        instance, in Porter, the jury never heard that (1) he suffered from
        brain damage that could result in “impulsive, violent behavior”;
        (2) that he had “heroic military service in two of the most critical—
        and horrific—battles of the Korean War”; (3) he suffered from
USCA11 Case: 21-11591      Document: 30-1      Date Filed: 12/13/2022     Page: 37 of 38




        21-11591                Opinion of the Court                        37

        mental health issues following the war; (4) he had an extensive
        history of childhood physical abuse by his father; and (5) that
        Porter was in special education classes and left school at the age of
        12 or 13. 558 U.S. at 33–37, 41. More importantly, in Porter, the
        Supreme Court reasoned that, had the jury heard this extensive
        mitigation, there was a reasonable probability that the jury would
        have struck a different balance given that there appeared to be only
        one aggravating factor that tipped the scales in favor of a death
        sentence. Id. at 41–42. In contrast, although Jennings’s mitigation
        evidence included details about a deprived and impoverished
        childhood and that he had a history of head trauma, there was no
        evidence of brain dysfunction, mental illness—indeed Jennings’s
        experts opined that he was very intelligent with no mental
        disorders or brain dysfunction—or physical or sexual abuse, and
        Jennings’s death sentence was supported by three significant
        aggravating factors. Given the significant differences between
        Porter and the case at hand, Porter cannot compel a finding of
        prejudice in this case.
               Similarly, the mitigation evidence in Sears was far stronger
        than that in Jennings’s case. The mitigation evidence in Sears
        included that (1) Sears “suffer[ed] from substantial cognitive
        impairment” and he was “among the most impaired individuals in
        the population in terms of ability to suppress competing impulses
        and conform behavior”; (2) he had a history of head trauma and
        “significant frontal lobe abnormalities”; (3) he grew up in a volatile,
        physically abusive home; and (4) he suffered sexual abuse from a
USCA11 Case: 21-11591      Document: 30-1      Date Filed: 12/13/2022      Page: 38 of 38




        38                      Opinion of the Court                  21-11591

        family member. 561 U.S. at 948–50. Furthermore—and this is a
        crucial difference—Sears was not subject to AEDPA’s deferential
        review standard because the Sears appeal was not from a federal
        petition for a writ of habeas corpus; instead, Sears had appealed
        from the state court’s decision directly to the United States
        Supreme Court. Id. at 946. Moreover, Sears did not involve a
        finding of prejudice. Rather, the Supreme Court determined that
        the state court failed to apply the proper prejudice inquiry, and it
        remanded the case for the state court to conduct “[a] proper
        analysis of prejudice” in the first instance. Id. at 956 (“It is for the
        state court—and not for either this Court or even [the dissenting
        Justice]—to undertake [the prejudice inquiry] in the first
        instance.”). Thus, Sears cannot compel a finding of prejudice in
        Jennings’s case.
              Accordingly, we affirm the district court’s denial of
        Jennings’s habeas petition.
               AFFIRMED.